Citation Nr: 1140996	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a disability of the nervous system.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a gastric disability.

6.  Entitlement to service connection for a liver disability.

7.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2005 and February 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2007, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In October 2008, the Board remanded for further development and the case has been returned to the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to obtain private medical records.

As noted above, the Board remanded this matter in October 2008.  The Board specifically instructed the AMC/RO to attempt to obtain medical evidence in support of the Veteran's claims.  This included evidence from the Hermann Medical Center in Houston, Texas.  In this regard, the Board notes that in a July 2009 letter the Hermann Medical Center indicated the AMC had submitted a request for medical records over 30 days before, the records were released with a balance due, and that no payment had been received to date.  The letter also stated that the records had been faxed on June 16, 2009.  Subsequently, the Hermann Medical Center sent follow-up letters dated in September 2009 and November 2009 indicating that to date no payment had been received and reiterated that the records had been mailed on June 16, 2009.  

Review of the claims folder is negative for any records from the Hermann Medical Center.  Indeed, the April 2010 supplemental statement of the case states "[r]eceived on June 9, 2009 was a response from Hermann Medical Center, indicating that no records were found for you."  As the July 2009, September 2009, and November 2009 letters from Hermann Medical Center clearly indicate that it had sent the records to the AMC, the AMC/RO must search for these records and/or obtain another set.  See 38 C.F.R. § 3.159(c)(1) (2010); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following actions:

1. Search for the records sent from the Hermann Medical Center on June 16, 2009.  If a search of these records is negative, then with any necessary assistance from the Veteran, obtain another set of the records. All efforts to obtain the evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


